JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00283-CV

                             CYNTHIA HOLLAND, Appellant

                                              V.

                   MEMORIAL HERMANN HEALTH SYSTEM, Appellee

   Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2013-17174).

       This case is an appeal from the final judgment signed by the trial court on February
3, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment. Accordingly, the Court reverses the trial court’s judgment and remands the
case to the trial court for further proceedings.

       The Court orders that the appellee, Memorial Hermann Health System, pay all
appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 24, 2015.
Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Jennings.